pursuant to CPLR article 78 to review so much of a determination of the New York State Department of Motor Vehicles Appeals Board dated August 28, 2007, as affirmed so much of a determination of an Administrative Law Judge dated May 24, 2006, as, after a hearing, upon finding that the petitioner violated Vehicle and Traffic Law § 303 (e) (1), (3), and 15 NYCRR 79.12 (f), revoked the petitioner’s inspection station license.
Adjudged that the determination is confirmed insofar as reviewed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
*731Under the circumstances of this case, the imposition of the penalty of revocation of the petitioner’s inspection station license was not so disproportionate to the offenses committed so as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222 [1974]). Lifson, J.P., Ritter, Miller and Balkin, JJ., concur.